Citation Nr: 0011318	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted, which 
is sufficient to reopen a claim of entitlement to service 
connection for systemic lupus erythematosus.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from July 1958 to September 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1978 rating decision from the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that new and material evidence adequate to 
reopen the claim for systemic lupus erythematosus had not 
been submitted.  

The Board notes that the veteran also timely filed a notice 
of disagreement to the June 1998 rating decision that denied 
service connection for heart disease.  A statement of the 
case was issued in August 1998.  An appeal consists of a 
timely filed notice of disagreement in writing and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  
A substantive appeal must either indicate that the appeal is 
being perfected as to all issues addressed in the statement 
of the case, or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202 (1999).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1999).  Therefore, to timely perfect his appeal, 
the veteran needed to submit a substantive appeal prior to 
June 1999.  The record contains no submission by the veteran 
within this period, which could be found to be a substantive 
appeal on the issue of service connection for heart disease.  
The veteran's VA Form 9, substantive appeal, received in 
September 1998, indicated an intent to pursue an appeal 
solely on the issue of service connection for systemic lupus 
erythematosus.  The RO noted the veteran's failure to submit 
a substantive appeal on the issue of service connection for 
heart disease in the December 1999 supplemental statement of 
the case.  Therefore, that issue is not currently before the 
Board.


FINDINGS OF FACT

1. The veteran's claim of entitlement to service connection 
for systemic lupus erythematosus was denied by a final 
Board decision dated in March 1990.

2. The evidence received subsequent to the March 1990 Board 
decision is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the claim.

3. The symptom complex of systemic lupus erythematosus was 
manifest during the veteran's active military service.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for systemic lupus 
erythematosus is reopened.  38 U.S.C.A. § 5108 
(West 1991), 38 C.F.R. § 3.156(a) (1999).

2. The veteran's systemic lupus erythematosus was incurred in 
his active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records contain no diagnosis of 
systemic lupus erythematosus.  The records do contain 
complaints and assessments of headaches, alopecia, fever of 
undetermined origin (February 1969), pharyngitis (April 1973, 
July 1976, February 1978) with organism unknown (August 1966, 
April 1970), rash on back, upper respiratory infection (April 
1972, June 1972) with organism unknown (March 1968, October 
1968, April 1975, January 1977, April 1977), influenza 
(October 1968), flu-like symptoms (January 1973, October 
1975), and chest pain (September 1975, April 1978, July 
1978).  

The veteran was hospitalized in October 1982 with complaints 
of diffuse arthralgia in the wrists, hands, knees, and hips, 
and persistent fever.  The veteran stated that he noted 
problems with arthralgia only recently and had some pleuritic 
plan, probably secondary to serositis.  Laboratory tests were 
suggestive of systemic lupus erythematosus.  

By letter, dated in February 1983, P.A.A., M.D., stated that 
the veteran was followed in the rheumatology clinic for 
diagnosis of systemic lupus erythematosus.  Dr. P.A.A. noted 
that the veteran had evidence of symptom complex suggestive 
of systemic lupus erythematosus since September 1982, 
including fever, malaise, skin rash, arthritis, oral ulcers, 
and pleurisy.  In a second letter, also dated in February 
1983, A.E.M., M.D., stated that the veteran was diagnosed in 
late 1982 with systemic lupus erythematosus, with symptoms of 
fevers, chills, weakness, pleurisy, and neutropenia.  

The veteran's condition continued to be stable on medication 
until February 1986, when he suffered a flare-up with 
increased arthralgia.  The veteran was hospitalized for 
another flare-up in January 1987 with malaise, fatigue, 
lethargy, nausea, weight loss, headache, and mouth sores.  
The hospital records noted that the veteran was first 
diagnosed with systemic lupus erythematosus in October 1982.  
The veteran was again hospitalized from February to April 
1987 for persistence of lupus flare-up.  

By statement, received in December 1987, the veteran reported 
that he had a seven-day hospitalization during service in 
April 1968 with symptoms of high fever, extreme weakness, 
fatigue, pleurisy, joint pain, and dizziness.  The veteran 
stated that this was the possible onset of systemic lupus 
erythematosus.  

In July 1987, the veteran filed an initial claim for VA 
benefits for service connection for systemic lupus 
erythematosus, which he reported began during service.  

At a VA examination in October 1987, the veteran reported 
that he had an episode of systemic lupus erythematosus in 
April 1968, with symptoms of generalized pain and swelling in 
his joints, and an associated febrile response.  He stated 
that he was asymptomatic until April 1978, when he 
experienced chest wall pain.  The veteran experienced lower 
torso and lower extremity swelling, joint pain, temperature 
elevation, chest distress, malaise, and loss of weight in 
July 1982.  Red blotches appeared on his face and thighs for 
the first time, and lupus erythematosus was diagnosed.  The 
physician stated that it had likely been in progress for 
approximately 14 years.  The examiner stated that the veteran 
had systemic lupus erythematosus, which had been complicated 
with severe staphylococcus aureus infection with multiple 
abscesses and joint involvement.  

By rating decision in January 1988, the RO denied service 
connection for systemic lupus erythematosus.  The RO noted 
that there was no evidence that the veteran's systemic lupus 
erythematosus was incurred in or aggravated by service, nor 
was it shown to exist to a degree of at least 10 percent or 
more within one year of service.  The veteran timely 
perfected an appeal to this decision.  

In a statement, dated in January 1988, J.D.S., M.D., stated 
that the veteran had evidence of symptom complex suggestive 
of systemic lupus since 1982, as evidenced by fever, malaise, 
skin rash, arthritis, oral ulcers, pleurisy, and staph 
infections.  

In his VA Form 9, substantive appeal, received in September 
1988, the veteran stated that his earliest symptoms of 
systemic lupus erythematosus appeared within two years of his 
separation from military service.  The veteran submitted 
copies of several articles indicating the possibility of a 
link between systemic lupus erythematosus flare-ups and 
stress.  The articles further indicated that lupus was 
difficult to diagnose as there was a wide array of symptoms, 
which were indicative of many other illnesses as well.  

In a statement, dated in October 1988, W.A.S., M.D. stated 
that he first saw the veteran in October 1982, at which time 
a diagnosis of an auto-immune disease, systemic lupus 
erythematosus, or possible mixed connective tissue disease 
was provided.  

At a hearing before an RO hearing officer in October 1988, 
the veteran testified that he experienced photosensitivity in 
1959-1960 while stationed in Saudi Arabia and had alopecia in 
1965 or 1966.  Transcript, pp. 5-6.  He reported lack of 
circulation, skin discoloration on his hands, and chest 
pains.  Transcript, pp. 6-7.  The veteran stated that a VA 
physician stated that his systemic lupus erythematosus began 
during early 1968 while stationed in Thailand.  
Transcript, p. 8.  

In a letter, received in January 1989, the veteran stated 
that his systemic lupus erythematosus could have been 
misdiagnosed and mistreated during service and adequate tests 
were not ordered for a correct diagnosis.  The veteran noted 
findings of alopecia areata, fever, pharyngitis, upper 
respiratory infection, influenza, and chest pain during 
service.  The veteran cited an article which indicated that 
systemic lupus erythematosus can develop over months or years 
with episodes of fever and malaise and may be mistakenly 
diagnosed until other manifestations of systemic lupus 
erythematosus appear.  

In March 1990, the Board denied service connection for lupus 
erythematosus manifested by headaches and chest pain.  The 
Board decision is final as to evidence of record at the time.  
38 U.S.C. § 4004 (1988); 38 C.F.R. §§ 19.185, 19.194 (1989) 
(38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1100 (1999)).  The evidence, submitted since the final 
Board decision in March 1990, includes medical treatment 
records, reports of VA examinations and statements from the 
veteran.  

The veteran was hospitalized in October 1992.  The physician 
noted that the veteran was diagnosed with systemic lupus 
erythematosus in 1982, when the veteran presented with flu-
like symptoms, lower extremity edema, and malar rash.  
Recent flare-up was manifested by marked leukopenia, 
thrombocytopenia, fatigue, headache, and nephritis.  

By letter dated in May 1997, K.B., D.O., noted that she had 
reviewed the veteran's military medical record.  Dr. K.B. 
stated that it appeared that the veteran's systemic lupus 
erythematosus had existed for a long time.  She noted that it 
was difficult to diagnose systemic lupus erythematosus in the 
very early stages and the complaints were often vague and 
difficult to tie together.  Dr. K.B. concluded that there was 
no doubt in her mind that the veteran manifested early 
symptoms of systemic lupus erythematosus as early as 1967.  

A VA fee basis examination was conducted in April 1998 by 
R.M.M., M.D., who noted review of the veteran's "chart."  
Dr. R.M.M. reported that the veteran was diagnosed with 
systemic lupus erythematosus in 1982 with manifestations of 
focal proliferative glomerulonephritis, arthritis, pleurisy, 
alopecia, photosensitive rash, and oral ulceration.  The 
physician noted that the lupus did not appear to be active at 
the examination, but stated that a recent flare-up had 
resulted in increased medication dose.  In a May 1998 
addendum, Dr. R.M.M. stated that since it was not know what 
caused systemic lupus erythematosus, it was impossible to 
state if the veteran's military service caused him to have 
lupus.  

A VA examination was conducted in November 1998, and the 
examiner noted review of the veteran's "VA medical 
records."  The veteran reported mild pleuritic type pain and 
arthritis and fatigue under good control.  The examiner 
reported that the veteran's lupus appeared to be stable.  The 
examiner concluded that the veteran's service "did not cause 
lupus."  



II. Analysis

New and Material Evidence

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply once a claim has 
been adjudicated to be well grounded .  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In the instant case, the Board denied the veteran's claim for 
service connection for systemic lupus erythematosus in March 
1990.  The Board based its decision on the lack of evidence 
indicating that the veteran's systemic lupus erythematosus 
was incurred during or aggravated by his active military 
service.  Since the previous denial the veteran has 
submitted, inter alia, the opinion of Dr. K.B. who stated 
that the veteran manifested early symptoms of systemic lupus 
erythematosus as early as 1967, during his active military 
service.  The Board finds such evidence to be both new, in 
that it was not previously considered by the Board, and 
material, in that it goes directly to the issue of service 
incurrence of the veteran's current systemic lupus 
erythematosus.  Therefore, the veteran's claim is reopened 
for consideration on the basis of the whole record.  

Service Connection

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
systemic lupus erythematosus, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current disability.  The veteran was diagnosed with systemic 
lupus erythematosus in 1982 and continues to receive 
treatment and medication for this disorder. 

The veteran's service medical records contain no diagnosis of 
systemic lupus erythematosus, but do contain complaints and 
assessments of fevers, headaches, chest pain, flu-like 
symptoms, and disorders without specific etiology.  

The record contains competent medical evidence of a nexus 
between the veteran's current systemic lupus erythematosus 
and the symptomatology reported during service.  The VA 
examiner in October 1987 indicated that the veteran's 
condition had likely been in progress for 14 years, since 
1973, during the veteran's military service.  Dr. K.B. 
concluded that the veteran manifested early symptoms of 
systemic lupus erythematosus as early as 1967, also during 
his military service.  

Based on the service medical records, the veteran's 
statements, the opinion of the VA examiner in October 1987, 
and the opinion of Dr. K.B. in May 1997, the Board finds that 
the veteran's claim for service connection for a low back 
disability is well grounded.  38 U.S.C.A. §5107(a) (West 
1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998).  The claims folder 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations.  The veteran has not identified any medical 
evidence in support of his claim, which has not previously 
been requested or obtained.  It appears that all possible 
development has been completed, and the VA has satisfied its 
duty to assist the veteran under these circumstances.  38 
U.S.C.A. § 5107(a).

As noted above, the veteran was not diagnosed with systemic 
lupus erythematosus until 1982, four years after his 
discharge from active military service.  The instant claim 
turns on a determination of whether the symptomatology noted 
in the veteran's service medical records represented the 
early, possibly misdiagnosed, signs of the later diagnosed 
systemic lupus erythematosus.  The Board notes that numerous 
articles submitted by the veteran indicated the difficulty in 
diagnosing systemic lupus erythematosus as the symptom 
complex is similar to that of other disorders.  The VA 
examiner in October 1987 indicated that the veteran's 
systemic lupus erythematosus had been in progress for 14 
years or in approximately 1973.  The Board notes that, 
although the VA examiner did not note review of the veteran's 
service medical records, this opinion is necessarily based on 
more than the history provided by the veteran.  The history 
provided by the veteran indicated symptomatology since April 
1968, five years prior to the approximation of the examiner 
as to the origin of the veteran's systemic lupus 
erythematosus.  Dr. K.B. stated that she had no doubt that 
the veteran manifested early symptoms of systemic lupus 
erythematosus as early as 1967.  The Board notes that Dr. 
K.B. reviewed the veteran's service medical records in 
reaching in this conclusion.  

In opposition to the opinions of the VA examiner in October 
1987 and Dr. K.B., are the opinions of the VA examiner in 
November 1998 and Dr. R.M.M. in April 1998.  Both of these 
physicians provided the conclusion that the veteran's 
military service did not cause his lupus.  The Board gives 
very little weight to these opinions, although they are based 
on review of the veteran's medical records, as entitlement to 
service connection does not require evidence that a 
disability was caused by military service, only that it was 
incurred during military service.  These opinions do not go 
to the central question in the instant claim.  

The record also contains the opinions of Dr. P.A.A. in 
February 1983 and Dr. J.D.S. in January 1988, who concluded 
that the veteran had symptom complex suggestive of systemic 
lupus erythematosus since 1982.  There is no evidence that 
either of these physicians reviewed the veteran's military 
records or considered whether the veteran's condition had 
been manifest prior to diagnosis in October 1982.  The Board 
finds no basis of record to accord these opinions more weight 
than the opinions of the VA examiner in October 1987 and Dr. 
K.B.  The Board finds that the evidence does not preponderate 
against a finding that the veteran's systemic lupus 
erythematosus was incurred during his active military 
service.  



ORDER

New and material evidence having been received, the claim for 
service connection for systemic lupus erythematosus is 
reopened, and that claim is well grounded.

Entitlement to service connection for systemic lupus 
erythematosus is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

